ACCEPTED
                                                                                            01-14-00486-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      7/16/2015 11:39:19 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                           NO. 01-14-00486-CR

                 IN THE COURT OF APPEALS           FILED IN
              FOR THE FIRST DISTRICT OF TEXAS1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
                                                               7/16/2015 11:39:19 AM
                                                               CHRISTOPHER A. PRINE
                 MARK AUGUSTIN CASTELLANO                               Clerk

                          Appellant

                                      v.

                        THE STATE OF TEXAS
                              Appellee

               On Appeal from Cause Number 1363068
         From the 184th District Court of Harris County, Texas

 CERTIFICATION OF NOTIFICATION OF RIGHT TO FILE PRO
             SE PETITION FOR DISCRETIONARY REVIEW

Jani Maselli Wood, counsel for Appellant in this case, respectfully
informs the Court that counsel has complied with Rule 48.4 by providing
a copy of the opinion in this case to Appellant and informing Appellant
of the right to file a pro se petition for discretionary review. The Certified
Mail number for confirmation is 7010 1870 0000 4699 1922.

                            Respectfully submitted,

                            Harris County Public Defender’s Office
                            1201 Franklin Street, 13th Floor
                            Houston, Texas 77002
                             /s/ Jani J. Maselli Wood

                            Jani Maselli Wood
                            Assistant Public Defender
                            Texas Bar Number 00791195
                            Jani.Maselli@pdo.hctx.net
                            (713) 368-0016